Motion granted to the extent of staying all proceedings pending the determination by this court of the appeal taken by defendant-appellant from the order entered on January 8, 1960, and extending the time of the defendant-appellant to move to vacate or modify the undated notice of examination of said defendant served on or about November 17, 1959, until 10 days after the hearing and determination by this court of said appeal on condition that the appeal be perfected on or before March 3, 1960, with notice of argument for March 15, 1960, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.